DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayfield et al. (2004/0057795) (“Mayfield”).

Regarding claim 1, Mayfield teaches a marker installation method for laying a marker (14) detected by a vehicle, the method comprising: setting a surveying device (6) which measures a distance to a target (2) at a reference position; when an operation for laying the marker is performed, measuring, by using the surveying device (paragraph [0046]), a distance to an installation device (the paint dispensing carriage carrying 2) which 

Regarding claim 3, Mayfield teaches the surveying device is able to measure the distance to the installation device and an azimuth where the installation device is positioned with respect to a reference azimuth, and the position relation is identified by the distance to the installation device measured by the surveying device and the azimuth where the installation device is positioned.  Since Mayfield teaches a surveying system it would be capable of measuring a distance and an azimuth to an installation device.  


Regarding claim 8, Mayfield teaches a marker installation system (14) for laying a marker detected by a vehicle, the system comprising: a surveying device (6) set at a reference position to measure a distance to a target (2); an installation device including an operation unit which performs an operation for laying a marker (paragraph [0046]); and a laying position identifying part which identifies a position relation of a laying position where the marker is laid with respect to the reference position, wherein the laying position identifying part is configured to identify the position relation of the laying position with respect to the reference position based on a distance to the Page 3 of 9installation device measured by the surveying device by taking the installation device performing 

Regarding claim 10, Mayfield teaches the surveying device is able to measure the distance to the installation device and an azimuth where the installation device is positioned, and the laying position identifying part is configured to identify the position relation by the distance to the installation device measured by the surveying device and the azimuth where the installation device is positioned.  Since Mayfield teaches a surveying system it would be capable of measuring a distance and an azimuth to an installation device.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 9, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield et al. (2004/0057795) (“Mayfield”).

Regarding claim 2, Mayfield fails to teach a second surveying device, however, the examiner takes official notice that using multiple surveying devices is old and well known and it would have been obvious to one of ordinary skill in the art to include at least two surveying devices which are set at different reference positions, and the position relation is identified based on distances to the installation device measured by the at least two surveying devices in the system of Mayfield since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 


Regarding claim 9, Mayfield fails to teach a second surveying device, however, the examiner takes official notice that using multiple surveying devices is old and well known and it would have been obvious to one of ordinary skill in the art to include at least two surveying devices which are set at different reference positions, and the position relation is identified based on distances to the installation device measured by the at least two surveying devices in the system of Mayfield since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 

is able to measure the distance to the installation device and an azimuth where the installation device is positioned with respect to a reference azimuth, and Page 4 of 9the position relation is identified by the distance to the installation device measured by the surveying device and the azimuth where the installation device is positioned.  

Regarding claim 18 Mayfield teaches the surveying device is able to measure the distance to the installation device and an azimuth where the installation device is positioned, and the laying position identifying part is configured to identify the position relation by the distance to the installation device measured by the surveying device and the azimuth where the installation device is positioned.  

Allowable Subject Matter
Claims 4-7, 11, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 6, 2021